                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


BRENDAN J. JONES,                                 CV 19-44-BLG-SPW-TJC

                    Plaintiff,
                                                  ORDER
vs.

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                    Defendant.

      Plaintiff moves for the admission of Frederick Daley, Jr. to practice before

this Court in this case with Charles E. Hansberry to act as local counsel. Mr.

Daley’s application appears to be in order, with the exception that Mr. Daley did

not provide his telephone number, fax or email contact information as required by

Local Rule 83.1(d)(3)(A).

      Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to admit

Frederick J. Daley, Jr. pro hac vice is GRANTED on the condition that Mr. Daley

shall do his own work. This means that Mr. Daley must do his own writing, sign

his own pleadings, motions, and briefs, and appear and participate personally.

Counsel shall take steps to register in the Court’s electronic filing system (“CM-

ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office. Mr. Daley may move for the
admission pro hac vice of one (1) associate of his firm. Such associate, if duly

admitted, shall be authorized to participate in this case on the same terms and

conditions as Mr. Daley.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Daley, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above. Mr. Daley shall also

provide his telephone, fax, and email contact information.

      DATED this 30th day of April, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
